J-S11029-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Q.J.W., A MINOR             IN THE SUPERIOR COURT
                                                   OF PENNSYLVANIA




APPEAL OF: Q.J.W., A MINOR

                                                   No. 2143 EDA 2017


         Appeal from the Dispositional Order Entered June 2, 2017
             In the Court of Common Pleas of Bucks County
            Juvenile Division at No.: CP-09-JV-0000617-2016


BEFORE: OTT, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                           FILED MAY 17, 2018

     Appellant Q.J.W. appeals from the June 2, 2017 dispositional order of

the Court of Common Pleas of Bucks County (“juvenile court”), which

adjudicated him delinquent of driving under the influence (“DUI”) of a

controlled substance (marijuana) pursuant to 75 Pa.C.S.A. § 3802(d)(2). For

the reasons set forth below, we vacate the dispositional order, reverse the

adjudication of delinquency, and remand for a new adjudicatory hearing.

     The facts and procedural history of this case are undisputed. On April

1, 2016, Appellant was arrested for, among other things, DUI. On December

1, 2016, the Commonwealth filed a petition alleging delinquency against

Appellant, who was seventeen years old at the time of the incident, charging

him with DUI offenses and possession of a small amount of marijuana.
J-S11029-18



      On May 2, 2017, the juvenile court conducted an adjudicatory hearing,

at which Appellant appeared with his attorney, Douglas Dolfman, and father,

L.W. At the hearing, pursuant to Pa.R.J.C.P. 407, Appellant executed a written

colloquy, admitting to the DUI offense.      The juvenile court also colloquied

Appellant on the record.       In exchange for Appellant’s admission, the

Commonwealth withdrew the remaining DUI and possession charges. On June

2, 2017, the juvenile court held a dispositional hearing, following which it

placed Appellant on indefinite probation and ordered him to pay court costs

and perform fifty hours of community service.

      Appellant pro se appealed to this Court. On July 19, 2017, the juvenile

court issued an order directing Appellant to file a Pa.R.A.P. 1925(b) statement

of errors complained of on appeal.      Through Attorney Dolfman, Appellant

complied, raising a single assertion of error.     Appellant claimed that the

juvenile court “erred as a matter of law by accepting a plea on the record that

was not voluntary or knowing.”         Rule 1925(b) Statement, 8/8/17.      In

response, the juvenile court issued a Pa.R.A.P. 1925(a) opinion, concluding

that Appellant was not entitled to relief.

      On appeal, Appellant repeats the same issue.        In a one-paragraph

argument section, spanning barely twelve lines and citing only one legal

authority, Appellant claims that his admission was not voluntary or knowing.

Appellant’s Brief at 9 (unpaginated). Appellant specifically claims:

      The judge erred by accepting the guilty plea because [he] did not
      understand the nature of the guilty plea. The trial judge failed to
      adequately apprise [Appellant] on all aspects of a guilty plea and

                                      -2-
J-S11029-18


        or admission of the facts in this matter. This lack of a record
        demonstrates that the plea was not knowingly or voluntary.

Id. (sic).

        Pennsylvania Rule of Juvenile Court Procedure 407 provides in pertinent

part:

        A. Admissions. At any time after a petition is filed, the juvenile
        may tender an admission to some or all of the delinquent acts
        charged.

           (1) Requirements.

              (a) Before the court can accept an admission, the
              court shall determine that the admission is
              knowingly, intelligently, and voluntarily made.

              (b) As a part of this determination, the court shall
              ensure:

                 (i) an attorney has reviewed and completed the
                 admission colloquy with the juvenile pursuant to
                 paragraph C; and

                 (ii) there is a factual basis for the admission.

              (c) At the hearing, the court shall conduct an
              independent inquiry with the juvenile to determine:

                 (i) whether the juvenile understands the nature
                 of the allegations to which he or she is admitting
                 and understands what it means to admit;

                 (ii) whether the juvenile understands that he or
                 she has the right to a hearing before the judge
                 and understands what occurs at a hearing;

                 (iii) whether the juvenile is aware of the
                 dispositions that could be imposed and the
                 consequences of an adjudication of delinquency
                 that can result from an admission;

                 (iv) whether the juvenile has any questions
                 about the admission; and

                                        -3-
J-S11029-18


              (v) whether there are any other concerns
              apparent to the court after such inquiry that
              should be answered.


Pa.R.J.C.P. 407(A)(1)(a)-(c) (emphasis added). Thus, under Rule 407(A)(1),

the juvenile court must determine on the record whether a defendant’s

admission is tendered knowingly, intelligently and voluntarily by conducting

an independent inquiry. The Comment accompanying Rule 407 provides:

     Under paragraph (A)(1), the court is to determine if the admission
     is knowingly, intelligently, and voluntarily made by asking
     questions to ascertain the juvenile’s ability to comprehend the
     written colloquy and to make an admission.

     The written colloquy serves as an aid for the court in making its
     determination that the admission is knowingly, intelligently, and
     voluntarily made and it does not supplant the court’s
     responsibility to conduct a sufficient inquiry to support its
     determination pursuant to paragraph (A)(1).

     Nothing in this rule prohibits the judge from reviewing the entire
     written colloquy with the juvenile on the record or asking more
     questions than required under paragraph (A)(1)(c).

     The admission colloquy is similar to a guilty plea colloquy in
     criminal court; however, the juvenile court judge has special
     responsibilities under the Juvenile Act in providing a balanced
     attention to the protection of the community, the imposition of
     accountability for delinquent acts committed, and the
     development of competencies to enable juveniles to become
     responsible and productive members of the community.

Id. cmt. (emphasis added). As explained in the foregoing comment to Rule

407(A), a written colloquy does not obviate the need for an independent

inquiry by the juvenile court. Indeed, even if a defendant executes a written

admission colloquy, the juvenile court still is obligated to conduct an




                                    -4-
J-S11029-18



independent inquiry to determine whether the defendant made a knowing,

intelligent and voluntary admission.

     Instantly, as noted earlier, Appellant executed a written admission

colloquy, affirming that he tendered his admission to the DUI offense

knowingly and voluntarily. Additionally, Appellant affirmed that he understood

the direct and collateral consequences of the admission.            Appellant also

affirmed that he was satisfied with his legal representation by Attorney

Dolfman and that he discussed the admission with his parent.             Attorney

Dolfman also executed the admission colloquy, affirming that he has

“reviewed this form with [his] client.” Admission Form, 5/2/17, at 4.

     As   required   under   Rule   407(A),   the   trial   court   conducted   an

independent, on-the-record, inquiry to determine whether Appellant tendered

his admission knowingly, intelligently and voluntarily.       In this regard, our

review of the adjudicatory hearing transcript reveals the following exchange

between the juvenile court and Appellant:

     [The juvenile court]: [Attorney] Dolfman, did you have a chance
     to go over the admission colloquy with [Appellant]?

     [Attorney Dolfman]: I have, your Honor. I’ll have it marked as D-
     1.

     [The juvenile court]: [Appellant], you have gone over your
     admission with your attorney here and initialed each of those
     pages of that document and signed it. You understand that you
     have a right to a trial on these matters and require the
     Commonwealth to prove all of the elements of the remaining
     charges that are in the Petition and have not been withdrawn, and
     that you have the obligation for the opportunity to call any
     witnesses that you wish to call in your defense, and you have


                                       -5-
J-S11029-18


      decided that you will admit that you committed the offenses as
      charged in the Probable Cause Affidavit; is that right?

      [Appellant]: Yes.

      [The juvenile court]: And you are not under the influence of drugs
      or alcohol that would give you any difficulty to intelligently and
      voluntarily participate in these proceedings; is that correct?

      [Appellant]: Yes.

      [The juvenile court]: You verify that the contents of the Probable
      Cause Affidavit as related to the remaining charges are true and
      accurate; is that correct?

      [Appellant]: Yes.

N.T. Adjudicatory Hearing, 5/2/17, at 2-3.

      Based on the foregoing, we are constrained to conclude that the juvenile

court’s independent inquiry fell short of Rule 407(A)’s requirements. Although

the juvenile court substantially complied with Rule 407(A)(1)(b), it failed to

satisfy the requirements of subsection (1)(c)(i),(iii), and (iv). Specifically, the

juvenile court failed to ask Appellant sufficient questions to determine whether

he understood the nature of the DUI allegations to which he was admitting

and what it meant to admit them.         The juvenile court also failed to ask

Appellant questions to determine whether he was aware of the dispositions

that could be imposed and the consequences of an adjudication of delinquency

that could result from an admission. Finally, the juvenile court failed to ask

Appellant whether he had any questions about the admission. Moreover, the

fact that Appellant executed a written admission colloquy is of no moment

because it does not relieve the juvenile court of its obligation to conduct an

independent inquiry that complies with Rule 407(A). As noted, the juvenile

                                       -6-
J-S11029-18



court here failed to comply fully with the requirements of Rule 407(A)(1)(c),

and as a result, Appellant’s admission was not tendered knowingly,

intelligently and voluntarily.   Accordingly, we vacate the June 2, 2017

dispositional order, reverse the adjudication of delinquency, and remand this

matter to the juvenile court for a new adjudicatory hearing consistent with

this memorandum.

      Dispositional order vacated.   Adjudication of delinquency reversed.

Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/18




                                     -7-